ORDER
PER CURIAM.
Sylvester Tolliver (hereinafter, “Defendant”) appeals from the trial court’s judgment after a jury convicted him of one count of domestic assault in the third degree, Section 565.074 RSMo (2000). Defendant was sentenced as a persistent offender to four years’ imprisonment.
*146Defendant raises three points on appeal. First, Defendant claims the trial court abused its discretion in denying his motion in limine and admitting evidence of uncharged conduct and prior bad acts against the victim. Second, Defendant claims there was insufficient evidence to support his conviction in that it was based solely upon the uncorroborated prior inconsistent statements of the victim. Finally, Defendant argues the trial court committed plain error in failing to sua sponte strike certain comments the prosecutor made during closing argument.
We have reviewed the briefs of the parties, the legal file, and the transcript on appeal and find no error. An opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).